Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length. 
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

The abstract includes 152 words.
Appropriate correction is required.

2. The disclosure is objected to because of the following informalities: 
Pg. 12, para.45, line 19 “counter clockwise”. The examiner interprets “counter clockwise” to be “counterclockwise”.
Pg. 19, para. 57, line 15-16 “tool end 251 of the bolt 148”. The examiner interprets “tool end 251 of the bolt 148” to be “tool end 251 of the bolt 248”.
Appropriate correction is required.

3. Applicant should unify and match the language in the written disclosure:
Different reference numbers are used for the “opposing” cam surfaces:
- pg. 4, para. 26, line 24-25 “the first25 and third cam surfaces are formed on opposing sides of the cam lock”.
- Pg. 5, para. 31, line 23-24 “first and second cam surfaces opposing each other”.
- Pg. 14 para. 47, line 10-12 “The cam lock end 165 can be at least partially defined by an end or front cam surface 166a, a left cam surface 166b, a right cam surface 166c”.

Different reference numbers are used for the cam surface that “extends around an end portion”:
- Pg. 4, para. 25, line 19-20 “The lock arm can comprise a second cam surface that extends around20 an end portion of the lock arm”.
- Pg. 4, para. 26, line 23-24 “such that the second cam surface extends between the first and third cam surfaces”.
- Pg. 12, para. 46, line 30 “an upward transvers angle”. The examiner interprets “an upward transvers angle” to be “an upward or transverse angle”.
- Pg. 14 para. 47, line 10-12 “The cam lock end 165 can be at least partially defined by an end or front cam surface 166a, a left cam surface 166b, a right cam surface 166c”
Appropriate correction is required.

Claim objection
Claim 3, pg. 23, line 2 “long”. The examiner interprets “long” to be “along”.
Claim 20, pg. 27, line 10 “first and second slots”. The examiner interprets “first and second slots” to be “a first and a second slot”.
Claim 20, pg. 27, line 13-14 “first and second slot interface surfaces”. The examiner interprets “first and second slot interface surfaces” to be “a first and a second slot surface”.
Claim 20, pg. 27, Line 14-15 “first and second slots 15of the shank”. The examiner interprets “first and second slots 15of the shank” to be “the first and second slots 15of the shank”.
Claim 23, pg. 28, line 9 “having first and second cam surfaces opposing each other”. The examiner interprets “having first and second cam surfaces opposing each other” to be “having a first and a third cam surface opposing each other”.
Claim 23, pg. 28, line 13 “the ramp”. The examiner interprets “the ramp” to be “the plurality of ramps”.
Claim 23, pg. 28, line 19 “second cam surfaces”. The examiner interprets “second cam surfaces” to be “the third cam surface”.
Claim 26, pg. 28, line 2 “a plurality of ramps”. The examiner interprets “a plurality of ramps” to be “the plurality of ramps”.
Claim 30, pg. 29, line 1 “3”. The examiner interprets “3” to be “23”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-32 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA 35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 8, the limitation “the cam latch” in line 25 lacks proper antecedent basis in the claims. For the purpose of examination, the examiner interprets the limitation as “a cam latch”.

Regarding claim 1, the limitation “the latch receiver comprising a first ramp and a second ramp oriented transverse relative to one another, and a rest surface juxtaposed to the second ramp” is confusing because paragraph 46 discloses “Note that ramps 160a and 160d are formed at a downward or transverse angle relative to the rest surface 161, and the ramps 160b and 160c are formed30 at an upward transverse angle relative to the rest surface 161 (and at a different12 2865-17-10572-US-NPangle or slope relative to ramps 160a and 160d). Thus, the combination of the surfaces of the ramps 160a-d and the rest surface 161 are juxtaposed to each other, and are somewhat shaped to define a wedge or W-shape”. While Figures 7 and 9-11 contradict what is stated in paragraph 46 and what is claimed in claim 1, ramps 160 a, b, c, and d do not show an orthogonal relationship / perpendicular relationship / transverse relationship to one another or relative to the rest surface. 
Additionally, the limitations “the latch receiver comprising a first ramp and a second ramp”, “a lock arm operable to slide along the first and second ramps” and “the shank and the cam latch 20rotate to cause the lock arm to slidably interface with the first and second ramps of the latch receiver, and to seat against the rest surface” are confusing because the written disclosure and the drawings do not clearly state which is the first ramp and which is the second ramp from the disclosed ramps 160 a, b, c, d, e. It is the understanding of the examiner that two ramps of the ramps 160a-e have mirror images of themselves which constitute four ramps out of the five disclosed ramps 160 a, b, c, d, and e while two of the disclosed ramps 160 a-e are designated with the label “first ramp” and “second ramp” which are placed side by side (juxtaposed). Clarification is required. For the purpose of examination, the examiner interprets the limitations as best understood.

Regarding claim 4, the limitation “the plurality of ramps comprises six ramps” is confusing because the written disclosure states pg. 12, para. 45, line 1-4 “The latch receiver 114a can further comprise another ramp 160e in the form of a curved chamfered corner or edge that extends along and is adjacent each of the ramps 160a-d and the rest surface 161” and the disclosed figures 7 and 

Regarding claim 7, 8, and 23:
Claim 7 claims the limitation “the lock arm comprises a second cam surface that extends around an end portion of the lock arm from the first cam surface”, while claim 8 claims the limitation “wherein the lock arm comprises a third cam surface, such that the second cam surface extends between the first and third cam surfaces, wherein the first and third cam surfaces are formed 25on opposing sides of the cam lock” and claim 23 claims the limitation “the lock arm having first and second cam surfaces opposing each other” is confusing because the disclosed written discerption states pg. 4, para. 25, line 19-22 “The lock arm can comprise a second cam surface that extends around20 an end portion of the lock arm from the first cam surface, wherein the second cam surface is operable to slidably interface along a curved chamfered corner of the latch receiver while moving to the locked position”,  pg. 4, para. 26, line 23-28 “The lock arm can comprise a third cam surface, such that the second cam surface extends between the first and third cam surfaces, wherein the first25 and third cam surfaces are formed on opposing sides of the cam lock, such that either side of lock arm can interface with the latch receiver when moving to the locked position in response to respective first and second directions of rotation of the handle and the cam latch” and Pg. 5, para. 31, line 23-28 “the lock arm having first and second cam surfaces opposing each other, …., one of the first or second cam surfaces of the lock arms slidably interfaces with the ramp of the latch receivers to seat the lock arms against the rest surfaces of the latch receivers”. Additionally, pg. 14 para. 47, line 10-14 “The cam lock end 165 can be at least partially defined by an end or front cam surface 166a, a left cam surface 166b, a right cam surface 166c, and a planar lock surface 168. The front cam surface 166a can include left and right corner areas and a front corner area of the cam lock end 165, as indicated by the arrows in FIG. 8A”.

The written disclosure and the figures do not clearly state which one of the cam surfaces 166 a, b, or c  is the first, second, or third cam surface as numbered and claimed in claims. It is the understanding of the examiner that the front cam lock 165 includes a first, a second, and a third cam surface, where two of these cam surfaces are located on opposite sides of the cam lock and a third cam surface is located between these two opposite cam surfaces. The language of the claims should match the language of the written disclosure. Clarification is required For the purpose of examination, the examiner interprets the limitations as best understood.

Regarding claim 12, the limitation “a planar surface that extends generally orthogonal relative to an axis of rotation of the shank and the cam latch” is unclear and confusing because “generally” implies that “a planar surface” can extend in any other orientation “relative to an axis of rotation of the shank and the cam latch” in addition to being oriented “orthogonal” to the “an axis of rotation of the shank and the cam latch”. It is unclear what “generally” is exactly meant to convey. Clarification is required. For the purpose of examination, the examiner interprets the limitation as “a planar surface that extends orthogonal relative to an axis of rotation of the shank and the cam latch”. 

Regarding claim 12, 
- The term "downward angle" in claim 12 is a relative term which renders the claim indefinite.  The term "downward angle" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations “a first planar surface formed at a downward angle relative to the rest surface” is unclear and confusing because the term "downward angle" conveys the meaning of a range of angles that satisfies the limitation “a first planar surface formed a at a downward angle relative to the rest surface” and not an exact angle, such as 1[Symbol font/0xB0]. The specifications disclose in pg. 12, para. 46, line 28-29 “ramps 160a and 160d .

- The term "upward angle" in claim 12 is a relative term which renders the claim indefinite.  The term "upward angle" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The limitations “a second planar surface formed at an upward angle relative to the rest surface” is unclear and confusing because the term “an upward angle” conveys the meaning of a range of angles that satisfies the limitation “a second planar surface formed at and upward angle relative to the rest surface” and not an exact angle, such as 1[Symbol font/0xB0]. The specification discloses in pg. 12-13, para. 46, line 29-30 continue line 1 “and the ramps 160b and 160c are formed30 at an upward transverse angle relative to the rest surface 161 (and at a different12 2865-17-10572-US-NPangle or slope relative to ramps 160a and 160d)” but the specification does not provide an exact numeric value to the term “upward angle” and figs 9-11 do not show “an upward transverse angle” between ramps 160b and 161 nor between ramps 160c and 161 (“upward transvers angle” is interpreted as “upward or transvers angle”).

Claims 2, 3, 5, 6, 9-11, 13-22, and 24-32 are rejected due to their dependency on rejected claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of 

For the purpose of examination, and in accordance to the examiners interpretation and the 112b rejection of claims 7-8 and 23, the examiner takes the position of unifying and matching the reference labels of the three claimed cam surfaces across the associated independent claims and their dependent claims. Following a counterclockwise direction, and as shown in the annotated figure of fig. 2 below, the straight first cam surface that is located on one side of the lock arm connects to the second cam surface that revolves around the cam lock end portion to link and connect to the third cam surface that is located along an opposing side of the lock arm to that of the first cam surface.

Claims 1-2, 5-6, 9, 12-18, 22-23, 26-27, and 32 are rejected under 35 U.S.C. 103 as being unpatentable over Herberto Bergmann et al. (US-20070108877-A1), hereinafter Bergman et al. in view of Lee-Wen Jien (US-7100951-B2) hereinafter Jien

Regarding claim 1, 
While Bergman et al. teaches A latch system (12) for locking and sealing of a door (26) to a cabinet (10), the latch 5system comprising:
a latch receiver (38) configured to be secured to a cabinet (10)
10a door latch (30) comprising: 
a handle (68); 
a shank (64) coupled to the handle, and comprising a length (Fig. 8; length of shank 64) operable to extend through an aperture (as shown in the annotated figure of fig. 1 below) of a door coupled to the cabinet to facilitate coupling of the door latch to the door;  15and  (as shown in Fig. 8 and the annotated figure of fig. 1; the shank has a length so that the shank connects the door handle to the latch plate 58 to latch onto the latch receiver 38 that is located inside the cabinet)

Bergman et al. fails to teach the latch receiver comprising a first ramp and a second ramp oriented transverse relative to one another, and a rest surface juxtaposed to the second ramp;  a cam latch supported by the shank, and comprising a lock arm operable to slide along the first and second ramps,  wherein in response to rotation of the handle in a first direction with the door latch in an unlocked position, the shank and the cam latch 20rotate to cause the lock arm to slidably interface with the first and second ramps of the latch receiver, and to seat against the rest surface, thus placing the door latch in a locked position, and facilitating locking of the door to the cabinet.
Jien teaches the latch receiver comprising a first ramp and a second ramp (as shown in the annotated figure of fig. 2 below, first and second ramps) oriented transverse relative to one another, and a rest surface (921) juxtaposed to the second ramp (as shown in the annotated figure of fig. 2 below);  
a cam latch (cam latch) supported by the shank , and comprising a lock arm (41) operable to slide along the first and second ramps (as shown in  the annotated figure of fig. 2 below);  
wherein in response to rotation of the handle in a first direction (as shown in  the annotated figure of fig. 2 below; the first direction is clockwise rotation of the handle) with the door latch in an unlocked position (Fig. 5B; the door latch is in an unlocked position) , the shank and the cam latch 20rotate to cause the lock arm to slidably interface with the first and second ramps of the latch receiver, and to seat against the rest surface, thus placing the door latch in a locked position, (rotation of the handle from the unlocked position (Fig. 5B) to the locked position (Figs. 4B and 5A) causes the rotation of the shank and hence its attached cam latch  and its lock arm to slide back into the latch receiver (Fig. 4D), sliding past the first and second ramp and stopping on the rest surface when reaching the locked position (Figs. 4B and 5A) and facilitating locking of the door to the cabinet.
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bergman et al. by including the latch receiver comprising a first ramp and a second ramp Jien because the latch receiver design would prevent accidental rotation of the handle from a locked position towards an unlocked position and moving the lock arm out of its rest surface.

    PNG
    media_image1.png
    599
    649
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    790
    949
    media_image2.png
    Greyscale

Regarding claim 2, 
Bergman et al. as modified above teaches the latch system of claim 1, wherein the latch receiver comprises a plurality of ramps (as shown in the annotated figure of fig. 2 above; plurality of ramps), including the first and second ramps.


Regarding claim 6, 
Bergman et al. as modified above teaches the latch system of claim 1, wherein the lock arm comprises a first cam surface (as shown in the annotated figure of fig. 2 above; first cam surface) operable to slidably interface along the first and second ramps while moving to the locked position [as shown in figs. 5B, 4D 4B and 5Band the annotated figure of fig. 2 above; the lock arm 41 includes the first cam surface that slides into the latch receiver along the first ramp towards the second ramp (fig. 4D) to stop and rest on the rest surface 921 while rotating the handle back into locked position (figs. 4B and 5A) starting from an unlocked position (fig. 5B)].


Regarding claim 9, 
Bergman et al. as modified above teaches the latch system of claim 1, wherein the rest surface comprises a planar surface (flat planar rest surface) that interfaces with a planar lock surface (Planar lock surface) of the lock arm when in the locked position (as shown in fig. 5A and the annotated figure of fig. 3 below; The planar lock surface of the lock arm 41 contacts its matching the flat planar surface 921 of the rest surface).

Regarding claim 12, 
Bergman et al. as modified above teaches the latch system of claim 1, wherein the rest surface of the latch receiver comprises a planar surface (Planar surface) that extends generally orthogonal relative to an axis of rotation (axis of rotation) of the shank and the cam latch, and wherein the first ramp of the latch receiver comprises a first planar surface (first planar surface) formed at a 20downward angle (α) relative to the rest surface, and wherein the second ramp comprises a second planar (second planar surface) surface formed at an upward angle (β) relative to the rest surface (as shown in the annotated figure of figs. 3 and 3-A below).


    PNG
    media_image3.png
    464
    674
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    453
    798
    media_image4.png
    Greyscale

Regarding claim 13, 
Bergman et al. as modified above teaches the latch system of claim 1, wherein the shank extends through a keyed (flat) 25aperture of the cam latch, such that the cam latch is axially slidably interfaced to the shank, and such that the cam latch is rotationally fixed to the shank (as shown in figs. 3 and 8, para. 25;  Bergman et al. shows latch 30 with a pin or bolt 62 that includes a shank 64 that has one or more sides that are flats 66 (keys) and an aperture in the cam latch / latch plate 58 which receives the shank of the pin, with the flat (key) mating with a corresponding flat (key) in the cam latch / latch plate so that the, the mating keys on both of the cam latch / latch plate and the shank prevents the latch from rotating freely around the shank).

Regarding claim 14, 
Bergman et al. as modified above teaches the latch system of claim 13, wherein the door latch further comprises an elastic element (spring) operably coupled between the cam latch and a spring seat component (spring seat) of the door latch, whereby the elastic element operates to apply a biasing force (biasing force) to the cam latch to apply a compression load (compression load) between the cam latch and the latch receiver when in the locked position (as shown in the annotated figure of fig. 8-cam latch in locked position, below; the door latch / plate latch 30 is capable of compressing the spring onto the z-type latch plate by tightening the fastener 70 to build up the spring biasing force which is conveyed to the z-type latch plate as a compression force to latch onto the latch receiver 38 when the door is closed and the cam latch / latch plate 58 is turned to the locked position).

    PNG
    media_image5.png
    511
    952
    media_image5.png
    Greyscale

Regarding claim 15, 
Bergman et al. as modified above teaches the latch system of claim 14, wherein the elastic element comprises a coil spring (spring) supported about and surrounding the shank (as shown in figs. 2-3 and 7 and the annotated figure of fig 8 below; the spring is compressed along the shank between the spring seat and the cam latch / latch plate 58), and wherein the coil spring is configured to apply a normal biasing force (spring normal biasing force) to the cam latch 10when in the unlocked position (as shown in figs 2 and 3-unlocked position; the tightened fastener 70 is capable of exerting a compression force onto the spring component through the spring seat to keep the spring component in a compressed state to convey the compression force onto the cam latch / latch plate 58 as a normal force that stabilizes the z-type cam latch / latch plate 58 on its keyed slots on the shank at the shown unlocked position).

Regarding claim 16, 
Bergman et al. as modified above teaches the latch system of claim 14, wherein the door latch further comprises a load adjustment mechanism (fastener 70 and the spring element, collectively) operable to adjust the compression load (as shown in the annotated figure of fig. 8 above; by tightening or loosening the fastener 70 so that the load adjustment mechanism is capable of adjusting and calibrating the normal biasing force of the spring component which is conveyed to the cam latch / latch plate 58 in the form of compression load which is increased or decreased pending on how much the fastener is tightened onto to the spring component).

Regarding claim 17, 
Bergman et al. as modified above teaches the latch system of claim 16, wherein the load adjustment mechanism comprises a fastener component (70) operable to be rotated relative to the shank to modify the biasing force of the elastic element to adjust the compression load (as shown in Fig. 3-open door and the annotated figure of fig. 8-closed door, above; the fastener 70 is held in place and  mounted to the threaded distal end of the shank 64 of the pin/bolt 62, tightening the nut on the threaded distal end of the pin/bolt would compress the spring element which will increase the normal biasing force of the spring element that exerted on the cam latch / latch plate 58 which acts to increase the conveyed compression load exerted on the latch receiver, while loosening the fastener on the distal threaded end of the bolt would decrease the compression load).

Regarding claim 18, 
Bergman et al. as modified above teaches the latch system of claim 17, wherein the fastener component comprises a nut (70) threadably coupled to a distal end (Distal end) of the shank opposite the handle, such that rotation of the nut modifies the biasing force of the elastic element when the door is open (as shown in the annotated figure of fig. 8 above; a nut is attached on the shanks threaded distal end located at the opposite side of the handle. When the door is opened, tightening the nut compresses the spring element and increases the spring element’s biasing force while loosening the nut de-compresses the spring to expand and increase in length which is accompanied by the reduction in the spring normal biasing force).

Regarding claim 22, 
Bergman et al. as modified above teaches the latch system of claim 1, further comprising at least one shim (a shim) surrounding the shank to accommodate for a thickness of the door (door thickness) [as shown in the annotated figure of fig. 8 above; the shim’s thickness is selected to cope with the thickness of the door so that the cam latch / latch plate 58 is placed into the cabinet to latch properly when the door is closed and the cam latch / latch plate 58 is turned to the locked position].


For the purpose of examination, and in accordance to the examiners interpretation and the 112b rejection of claims 7-8 and 23, the examiner takes the position of unifying and matching the reference labels of the three claimed cam surfaces across the associated independent claims and their dependent claims. Following a counterclockwise direction, and as shown in the annotated figure of fig. 2 above, the straight first cam surface that is located on one side of the lock arm connects to the second cam surface that revolves around the cam lock end portion to link and connect to the third cam surface that is located along an opposing side of the lock arm to that of the first cam surface.

Regarding claim 23, 
While Bergman et al. teaches An enclosure locking assembly (12), comprising:  
30an enclosure (10) having an inner area (20); 
a door (26) coupled to the enclosure;  272865-17-10572-US-NP 
a seal supported by one of the door or the enclosure (pg. 3, para. 30 line 11-15) ;  
a plurality of latch receivers (38) each secured to different sides of the cabinet (Figs.1-8),  
a plurality of door latches (28 and 30) supported about different sides of the door (the annotated figure of Fig. 1 above),
each door latch comprising a handle (68), a shank (64) coupled to the handle and extending through an aperture of the door (as shown in the annotated figure of fig. 1 below), and a cam latch (58) supported by the shank and comprising a lock arm (60),

However, Bergman et al. fails to teach each latch receiver comprising a plurality of ramps and a rest surface; and 5the lock arm having first and third cam surfaces opposing each other;  
10wherein, in response to rotation of each of the respective handles of the plurality of door latches in either rotational direction relative to the door, one of the first or third cam surfaces of the lock arms slidably interfaces with the ramp of the latch receivers to seat the lock arms against the rest surfaces of the latch receivers, 15respectively, thus placing the door latches in a locked position to lock and seal the door to the cabinet.

Jien teaches each latch receiver (131) comprising a plurality of ramps (Plurality of ramps) and a rest surface (rest surface) [as shown in the annotated figure of fig. 1-A / prior art, below; the prior art disclosed in Jien shows a latch receiver 131 and the first ramp located on one side of the rest surface and the second ramp located on the other side of the rest surface]; and
5the lock arm (lock arm) having first and third cam surfaces opposing each other (as shown in the annotated figure of fig. 1-A / prior art, below; the prior art disclosed by Jien shows the third cam surface is located on the opposite side to that of the first cam surface side and along the lock arm part of the cam latch);  
10wherein, in response to rotation of each of the respective handles of the plurality of door latches in either rotational direction relative to the door, one of the first or third cam surfaces of the lock arms slidably interfaces with the ramp of the latch receivers to seat the lock arms against the rest surfaces of the latch receivers, 15respectively, thus placing the door latches in a locked position (locked position) to lock and seal the door to the cabinet (as shown in fig. 1 and the annotated figure of fig. 1-A/prior art below; the prior art disclosed by Jien shows that rotating the handle in either the first clockwise direction or the second counterclockwise direction will result in seating the lock arm on the rest surface of the latch receiver and placing the door latch in a locked position. When rotating in the clockwise direction, the first cam surface slides on the first ramp before the third cam surface does. While rotating in the counterclockwise direction, the third cam surface would slide on the second ramp before the first cam surface does).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bergman et al. by including each latch receiver comprising a plurality of ramps and a rest surface; and 5the lock arm having first and third cam surfaces opposing each other; 10wherein, in response to rotation of each of the respective handles of the plurality of door latches in either rotational direction relative to the door, one of the first or third cam surfaces of the lock arms slidably interfaces with the ramp of the latch receivers to seat the lock arms against the rest surfaces of the latch receivers, 15respectively, thus placing the door latches in a locked position to lock and seal the door to the cabinet as taught by Jien because the design provides for an easy method to precisely locate and position the lock arm into the locked position.


    PNG
    media_image6.png
    669
    969
    media_image6.png
    Greyscale


Regarding claim 26, 
Bergman et al. as modified above teaches the enclosure locking assembly of claim 23, wherein the plurality of latch receivers each comprise a plurality of ramps that each extend in different directions relative to each other (as shown in the annotated figure of fig. 1-A/ Prior art above; the prior art disclosed by Jien shows a first and second ramps are the plurality of ramps and both ramps extend on opposite sides of the rest surface), and each lock arm comprises at least one cam surface that slidably interfaces with at least some of the plurality of ramps when being moved to the locked positions (as shown in the annotated figure of fig. 1-A / prior art above; the prior art disclosed by Jien shows the lock arm includes three cam surfaces, first, second, and third cam surface. Rotating the lock arm into locked position, in the clockwise direction, slides the first cam surface on the first ramp before the third cam surfaces does. While, rotation in the counterclockwise direction would slide the third cam surface on the second ramp before the first cam surface).

Regarding claim 27,
Bergman et al. as modified above teaches the enclosure locking assembly of claim 23, (fastener 70 and spring, collectively) comprising a fastener (70) component and an elastic element (spring) each coupled to the shank (as shown in the annotated figure of fig. 8, above), the fastener component and the elastic element cooperatively operable to modify a compression load applied to the seal via rotation of the fastener component relative to the shank, which modifies a biasing force of the elastic element against the cam latch (as shown in the annotated figure of fig. 8 above; tightening the fastener 70 is capable of compressing the elastic element /spring to increase the compression load on the Z-shaped latch plate 58 to push it along the flat 66 of the shank 64 of bolt 62 until the latch plate abuts the bolt’s shoulder which tightens the door on the cabinet and compresses the seal between the door and the cabinet, while unscrewing the fastener reduces the compression load).

Regarding claim 32, Bergman et al. as modified above teaches the enclosure locking assembly of claim 23, further comprising at least one shim (A shim) surrounding the shank the at least one shim having a selected thickness (selected shim thickness) to adjust a position of the cam latch (as shown in the annotated figure of fig. 8 above; the shim is placed on the shank between the handle and the door. The shim’s thickness places the cam latch within the desired position in the cabinet, the thinner the shim the deeper the cam latch is placed into the cabinet).


Claims 5 is rejected under 35 U.S.C. 103 as being unpatentable over Herberto Bergmann et al. (US-20070108877-A1), hereinafter Bergman et al. in view of Lee-Wen Jien (US-7100951-B2) hereinafter Jien.

[Please note that this rejection rely on a different interpretation of Jien than presented above.]

Regarding claim 5, 
Bergman et al. as modified above teaches the latch system of claim 2. However, Begrman et al. as modified above does not teach wherein the latch receiver is symmetrical 
	Jien’s prior art (Jien’s prior art as shown in “fig. 1-A/prior art” above and “fig. 1-C / prior art” below) teaches wherein the latch receiver is symmetrical about a plane (a plane of symmetry) that extends orthogonally relative to a normal planar surface (Planar surface) of the latch receiver (as shown in the annotated figure of fig. 1-C / prior art below; the prior art disclosed in Jien shows a planar surface along the shaded surface of the latch receiver and a plane of symmetry placed 90[Symbol font/0xB0] on the planar surface at the middle to mirror one side of the plane of symmetry onto the other side), whereby the latch receiver comprises a wedge shaped profile (as shown in the annotated figure of “fig. 1-A / prior art” above and “fig. 1-C / prior art” below; Wedge shaped latch receiver) , such that the cam latch is operable to be rotated in either rotational direction (as shown in the annotated “fig. 1-A/ prior art” above; the prior art latch receiver shown in Jien is capable of accepting a first clockwise and second counterclockwise rotational direction of the lock arm) so that either side of the lock arm is operable to 10interface with the latch receiver when moved the locked position (as shown in fig. 1 and the annotated figure of “fig. 1-A / prior art” above and 1-C / prior art below; rotating the handle in either the first clockwise direction or the second counterclockwise direction rotates the cam latch along the direction of the handle so as to result in seating the lock arm on the rest surface of the prior art latch receiver shown in Jien and placing the door latch in a locked position).

	Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bergman et al. as modified above by including wherein the latch receiver is symmetrical about a plane that extends orthogonally relative to a normal planar surface of the latch receiver, whereby the Jien’s prior art (Jien’s prior art as shown in “fig. 1-A/prior art” above and “fig. 1-C / prior art” below) because a symmetrical latch receiver is a simple, cost effective, and easy to manufacture design.

    PNG
    media_image7.png
    625
    871
    media_image7.png
    Greyscale

Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Herberto Bergmann et al. (US-20070108877-A1), in view of Lee-Wen Jien (US-7100951-B2), further in view of Erle Matthew Bridgewater et al. (US-20140331722-A1) hereinafter Bridgewater et al. 

Regarding claim 10, 
While Bergman et al. as modified above teaches the latch system of claim 9. However, Bergman et al. as modified does not teach wherein the second ramp of the latch receiver defines a first stop ramp formed at an angle relative to the rest surface to restrict the lock arm from moving to the unlocked position.

Bridgewater et al. teaches wherein the second ramp of the latch receiver (G) defines a first stop ramp (first stop ramp) formed at an angle (α) relative to the rest surface to restrict (as shown in the annotated figure of fig. 1-B  and the magnified figure of fig. 1-B below; the second ramp is perpendicular to the rest surface of the latch receiver creating an angle α of 90[Symbol font/0xB0] between the planar surface of the rest area and the second ramp and hence creating the first stop ramp surface that prevents the lock arm from rotating to the unlocked position if rotated in the second ramp direction).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bergman et al. as modified above by including wherein the second ramp of the latch receiver defines a first stop ramp formed at an angle relative to the rest surface to restrict the lock arm from moving to the unlocked position as taught by Bridgewater et al. because it is a simple and effective design that reduces the risk of accidental rotation of the lock arm from its locked position to an unlocked position when turned towards the second ramp direction.

Regarding claim 11, 
While Bergman et al. as modified above teaches the latch system of claim 10. However, Bergman et al. as modified above does not teach wherein the latch receiver comprises a third 10ramp juxtaposed to the rest surface and that defines a second stop ramp formed at an angle relative to the rest surface, such that the second and third ramps and the rest surface define a wedge shaped profile to restrict the lock arm from moving in either rotational directions to the unlocked position.

Bridgewater et al. teaches wherein the latch receiver comprises a third 10ramp (third ramp) juxtaposed to the rest surface and that defines a second stop ramp (second stop ramp-shaded area) formed at an angle (β) relative to the rest surface, such that the second and third ramps and the rest surface define a wedge shaped (Wedge shape) profile to restrict the lock arm from moving in either rotational directions to the unlocked position.

Therefore, it would have been obvious for one of ordinary skill in the art before the Bergman et al. as modified above by including wherein the latch receiver comprises a third 10ramp juxtaposed to the rest surface and that defines a second stop ramp formed at an angle relative to the rest surface, such that the second and third ramps and the rest surface define a wedge shaped profile to restrict the lock arm from moving in either rotational directions to the unlocked position as taught by Bridgewater et al. because it is a simple and effective design that that keeps the lock arm in its locked position and prevents the accidental unlatching and rotation of the lock arm towards the clockwise or the counterclockwise direction.

    PNG
    media_image8.png
    767
    1252
    media_image8.png
    Greyscale


Claims 19 is rejected under 35 U.S.C. 103 as being unpatentable over Herberto Bergmann et al. (US-20070108877-A1), in view of Lee-Wen Jien (US-7100951-B2), further in view of Ervin J. Dey (US-4088355-A) hereinafter Dey

Regarding claim 19, 
While Bergman et al. as modified above teaches the latch system of claim 17. But Bergman et al. as modified above does not teach wherein the fastener component comprises a tensioner bolt that extends through a bore of the shank proximate the handle, the tensioner 

Dey teaches wherein the fastener component comprises a tensioner bolt (26) that extends through a bore (Bore) of the shank proximate the handle, the tensioner bolt threadably coupled to a tensioner component (32) supported at distal end (Distal end) of the shank opposite the handle, and wherein the 5elastic element (40) is situated between the tensioner component and the cam latch, such that rotation of the bolt relative to the shank causes axial movement of the tensioner component to modify the biasing force of the elastic element (as shown in figs. 1, 3-4 and the annotated figure of fig. 2-A below; rotation of the hollow tensioner bolt / stud 26 through the shank of the captive nut assembly 35 causes the tensioner component / adjusting nut 32 to be tightened or loosened, depending on the direction of rotation, and hence compress or de-compress the spring 40 to increase or reduce the spring’s biasing force, respectively, on the cam latch / bracket 18).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bergman et al. as modified above by including wherein the fastener component comprises a tensioner bolt that extends through a bore of the shank proximate the handle, the tensioner bolt threadably coupled to a tensioner component supported at distal end of the shank opposite the handle, and wherein the 5elastic element is situated between the tensioner component and the cam latch, such that rotation of the bolt relative to the shank causes axial movement of the tensioner component to modify the biasing force of the elastic element as taught by Dey because the design is self-actuating, requires no external tool to latch, engagement of the mating threads requires considerably less rotation, will not rattle or loosen in the presence of vibration, and the hollow bore of the shank and the stud allows a tool to be placed through the center of the fastener in order to engage any fastener at the rear of the latch. 

    PNG
    media_image9.png
    638
    816
    media_image9.png
    Greyscale

Claims 20 is rejected under 35 U.S.C. 103 as being unpatentable over Herberto Bergmann et al. (US-20070108877-A1), in view of Lee-Wen Jien (US-7100951-B2), further in view of Oren Lee Cotton et al. (US-8336931-B2) hereinafter Cotton et al. 

Regarding claim 20, 
While Bergman et al. as modified above teaches the latch system of claim 1. But Bergman et al. as modified above is silent on wherein the shank comprises first and second slots opposing each other on opposing sides of the shank, and wherein the cam latch comprises a keyed aperture that receives the shank, the keyed aperture at least partially defined by first and second slot interface surfaces that interface with respective first and second slots 15of the shank, such that the cam latch is axially slidable along the shank but rotatably fixed to the shank.
Cotton et al. teaches on wherein the shank comprises first (132) and second (134) slots opposing each other on opposing sides of the shank (as shown in figs. 20 and 65; col. 5, line 49-52), and wherein the cam latch comprises a keyed aperture (150) that receives the shank, the keyed aperture at least partially defined by first (156) and second slot (158) interface surfaces that interface with respective first and second slots 15of the shank, such that the cam latch is axially slidable along the shank but rotatably fixed to the shank (as shown in figs. 20 and 65; col. 6, line 30-42) [the shank includes two flats on opposite sides 132 and 134, the shank is able to slide into the cam latch’s keyed aperture / non-circular hole 150 that has the size and shape that allows the cam latch / pawl 112 to be positioned adjustably along the shank /shaft 106 while preventing relative rotation between shank / shaft about the longitudinal axis of the shank / shaft through the engagement of the straight sides 156 and 158 of the hole 150 with the flat sides 132 and 134 of the shank / shaft such that the cam latch / pawl rotates in response to the rotation of the shank / shaft].
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bergman et al. as modified above by including wherein the shank comprises first and second slots opposing each other on opposing sides of the shank, and wherein the cam latch comprises a keyed aperture that receives the shank, the keyed aperture at least partially defined by first and second slot interface surfaces that interface with respective first and second slots 15of the shank, such that the cam latch is axially slidable along the shank but rotatably fixed to the shank as taught by Cotton et al.  because including matching slots on opposite sides of the directly contacting shank and the cam latch insures a secure, axially adjustable, and sturdy rotational coupling mechanism that guarantees precise response of the cam latch to the shank when actuating the latch into and out of the locked position while allowing for the cam latch to slide on the shank accordingly.


Claims 21 is rejected under 35 U.S.C. 103 as being unpatentable over Herberto Bergmann et al. (US-20070108877-A1), in view of Lee-Wen Jien (US-7100951-B2), further in view of Erle Matthew Bridgewater et al. (US-20140331722-A1) hereinafter Bridgewater et al. 

Regarding claim 21, 
While Bergman et al. as modified above teaches the latch system of claim 1. However, Bergman et al. as modified above is silent on wherein the latch receiver comprises a bi- directional lock profile at least partially defined by the first ramp and a 20third ramp of the latch 

Bridgewater et al. teaches wherein the latch receiver (G) comprises a bi- directional lock profile (clockwise and counterclockwise latching directions) at least partially defined by the first ramp (first ramp) and a 20third ramp (third ramp) of the latch receiver that are mirrored relative to each other along a plane (mirror plane) that extends through the rest surface, such that the cam latch is operable to be locked to the latch receiver, via respective first or third ramps, from the first direction or a second direction (counterclockwise direction of rotation) via rotation of the handle (as shown in figs 3-5 and the annotated figure of fig. 1-D below; the latch 100 is capable to rotate and latch into the latch receiver G in both of the first clockwise and second counterclockwise directions, the first and third ramps are mirror structures of each other if viewed through the mirror plane of the rest surface, the latch receiver is formed in the a gap /recess structure bordered by the parallel first and third ramps that are orthogonal to the rest surface where the cam latch will be trapped and latch in-between the first and third ramp until the handle is turned out of the locked position in either rotational directions).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bergman et al. as modified above by including wherein the latch receiver comprises a bi- directional lock profile at least partially defined by the first ramp and a 20third ramp of the latch receiver that are mirrored relative to each other along a plane that extends through the rest surface, such that the cam latch is operable to be locked to the latch receiver, via respective first or third ramps, from the first direction or a second direction via rotation of the handle as taught by Bridgewater et al. because the gapped /recessed structure is a simple design that secures the cam latch into its locked positon and prevents accidental rotation of the cam latch by accidentally dashing against the handle or due to the surrounding mechanical vibrations.

    PNG
    media_image10.png
    781
    633
    media_image10.png
    Greyscale

Claims 3, 7-8, and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Herberto Bergmann et al. (US-20070108877-A1), in view of Lee-Wen Jien (US-7100951-B2), further in view of Michael Holzer (US-8287010-B2) hereinafter Holzer

Regarding claim 3, 
While Bergman et al. as modified above teaches the latch system of claim 2 wherein a third ramp (as shown in the annotated figure of fig. 2 above; third ramp) of the plurality of ramps. But Bergman et al. as modified above does not teach comprises a curved chamfered corner that extends long the first and 30second ramps

Holzer teaches comprises a curved chamfered corner (28) that extends long the first and 30second ramps 

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bergman et al. as modified above by including comprises a curved chamfered corner that extends long the first and 30second ramps as taught by Holzer because including a curved chamfered corner design reduces the effort required to rotate the lock arm into the locked position and makes it easier for the incoming lock arm to slide along the three ramps and overcome the height difference and transition to its rest surface at the locked position.  

Regarding claim 7, 
While Bergman et al. as modified above teaches the latch system of claim 6, wherein the lock arm comprises a second cam surface (second cam surface) that extends around an end portion (cam lock end portion) of the lock arm from the first cam surface (as shown in the annotated figure of fig. 2 above; the second cam surface connects to the first cam surface while revolving around the cam lock end portion of the lock arm). But Bergman et al. as modified above does not teach wherein the second cam surface is operable to slidably interface along a curved chamfered corner of the latch receiver while 20moving to the locked position.

Holzer teaches wherein the second cam surface is operable to slidably interface along a curved chamfered corner (28) of the latch receiver while 20moving to the locked position.

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bergman et al. as modified above by including wherein the second cam surface is operable to slidably interface along a curved chamfered corner of the latch receiver while 20moving to the locked position as taught by Holzer because including a curved chamfered corner design reduces the effort required to rotate the lock arm and into the locked position and makes it easier for the incoming lock arm and its second surface to slide along the ramps and overcome the height difference and transition to its rest surface at the locked position.  

Regarding claim 8, 
While Bergman et al. as modified above teaches the latch system of claim 7, wherein the lock arm comprises a third cam surface (third cam surface), such that the second cam surface extends between the first and third cam surfaces, wherein the first and third cam surfaces are formed 25on opposing sides of the cam lock, such that either side of lock arm can (first clockwise and second counterclockwise directions) of rotation of the handle and the cam latch (as shown in the annotated figure of fig. 2 above ; the first and third cam surfaces are located along the opposing sides of the cam lock while the second cam surface revolves around the end of the cam lock and links both of the first and third cam surfaces. As shown in the annotated figure of fig. 1-A / prior art; the prior art disclosed by Jien shows a latch receiver that is able to accepts the rotating the handle in either the first clockwise direction or the second counterclockwise direction will result in seating the lock arm on the rest surface of the latch receiver and placing the door latch in a locked position. When rotating in the clockwise direction, the first cam surface slides on the first ramp before the third cam surface does. While rotating in the counterclockwise direction, the third cam surface would slide on the second ramp before the first cam surface does).

Regarding claim 25, 
While Bergman et al. as modified above teaches the enclosure locking assembly of claim 23, wherein the first and third cam surfaces each comprise a curved chamfered corner (as shown in the annotated figure of fig. 2 above; first cam surface and second cam surface are curved and chamfered). But Bergman et al. as modified above does not teach and wherein one of the plurality of ramps of the latch receiver comprises a curved chamfered corner.

Holzer teaches wherein one of the plurality of ramps of the latch receiver comprises a curved chamfered corner (28)

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bergman et al. as modified above by including wherein one of the plurality of ramps of the latch receiver comprises a curved chamfered corner as taught by Holzer because including a curved chamfered corner design reduces the effort required to rotate the lock arm into the locked position and makes it easier for the incoming lock arm to slide along the ramp and overcome the height difference and transition to its rest surface at the locked position.  

Claims 28 is rejected under 35 U.S.C. 103 as being unpatentable over Herberto Bergmann et al. (US-20070108877-A1), in view of Lee-Wen Jien (US-7100951-B2), further in view of Alfred Carideo Blaise (US-2991904-A) hereinafter Blaise

Regarding claim 28,
While Bergman et al. as modified above teaches the enclosure locking assembly of claim 27. But Bergman et al. as modified above does not teach wherein the fastener component comprises a tensioner bolt that extends through a bore of the shank, such that the tensioner bolt is operable from the exterior side of the door when the door latch is in the locked position to modify the compression load when the door is closed and locked.
Blaise teaches wherein the fastener component comprises a tensioner bolt (14) that extends through a bore of the shank (as shown in the annotated figure of fig. 3 below; Bore), such that the tensioner bolt is operable from the exterior side of the door when the door latch is in the locked position to modify the compression load when the door is closed and locked (as shown in figs 1-2 and 4-5 and the annotated figure of fig. 3 below; para 17-20; rotating handle 17 from the outside of lid 12 leads to the rotation of bolt 14 such that the lower end 15 of the bolt 14 is guided through bore 25 of stem 24, the lid 12 is secured in a closed position once the bolt 14 is screwed to its limit such that the gasket / seal 121 is compressed, the ability to adjust the opening of lid 12 as shown in fig. 2 is done by unscrewing bolt 14 to any number of threads that are required to create a suitable gap between lid 12 and wall 11).

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bergman et al. as modified above by including wherein the fastener component comprises a tensioner bolt that extends through a bore of the shank, such that the tensioner bolt is operable from the exterior side of the door when the door latch is in the locked position to Blaise because it is a simple and easy to use adjusting mechanism that provides for precise control over the gap between the door / lid and the cabinet / container at the closed position. 

    PNG
    media_image11.png
    486
    561
    media_image11.png
    Greyscale

Claims 29 is rejected under 35 U.S.C. 103 as being unpatentable over Herberto Bergmann et al. (US-20070108877-A1) in view of Lee-Wen Jien (US-7100951-B2), further in view of Steven J. Johnson et al (US20080036344A1) hereinafter Johnson et al.

Regarding claim 29,
While Bergman et al as modified above teaches the enclosure locking assembly of claim 23. But Bergman et al as modified above is silent on wherein the seal is supported about an inner perimeter section of the door, such that the seal is compressed between the door and the cabinet when the door latches are in the locked positions.

Johnson et al. teaches wherein the seal is supported about an inner perimeter section of the door (as shown in the annotated figure of fig. 4, below; pg. 2, para. 22, line 3- 6) such that the seal is compressed between the door and the cabinet when the door latches are in the locked positions. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bergman et al. as modified above by including wherein the seal is supported about an inner perimeter section of the door, such that the seal is compressed between the door and the Johnson et al. because placing seals or gaskets on the inside of the door acts to seal the unit when the door is closed by squezzing the seal against the edge of the frond side of the enclosure unit.

    PNG
    media_image12.png
    729
    541
    media_image12.png
    Greyscale

Claims 31 is rejected under 35 U.S.C. 103 as being unpatentable over Herberto Bergmann et al. (US-20070108877-A1) in view of Lee-Wen Jien (US-7100951-B2), further in view of Jeffrey M. Borning (US-8485566-B2) hereinafter Borning et al.

Regarding claim 31,
While Bergman et al as modified above teaches the enclosure locking assembly of claim 23. But Bergman et al as modified above does not teach wherein the seal comprises electromagnetic interference sealing elements

Borning et al. teaches wherein the seal comprises electromagnetic interference sealing elements (Fig. 5; Col. 1, line 64-67; Col. 5, line 16-32; electromagnetic interference (EMI) seals 52/54/56)

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Bergman et al. as modified above by including wherein the seal comprises electromagnetic interference sealing elements as taught by Borning et al. because electromagnetic interference (EMI) seals serve as a preventive measure to protect sensitive mission critical electronics from electromagnetic interference by preventing electromagnetic waves from entering or exiting an electronic enclosure such as doors and cabinets that include sensitive electronic used for military or aerospace applications. 

Allowable Subject Matter

Claims 4, 24, and 30 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Regarding claim 4, Bergman et al. does not teach ramps while Jien’s invention, and as shown in fig. 2, teaches only three ramps. References of record that disclose an enclosure locking assembly that incorporate latch receivers, such as (US-20040056488-A1), (WO-2009021284-A1), (US-20110309639-A1), (JP-2016127102-A), (US-2860904-A), (US-9745794-B2), (US-5785362-A), (US-2310348-A) do not teach wherein the plurality of ramps comprises six ramps. The examiner can find no motivation to combine or modify the references of record without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Regarding claim 24, Bergman et al. does not teach ramps while Jien’s Fig. 1-A / prior art teaches only two ramps that form a wedge shape. References of record that disclose an enclosure locking assembly that incorporate latch receivers, such as (US-20040056488-A1), (WO-2009021284-A1), (US-20110309639-A1), (JP-2016127102-A), (US-2860904-A), (US-9745794-B2), (US-5785362-A), (US-2310348-A), do not teach wherein the plurality of ramps comprises six ramps, such that each latch receiver comprises a 20wedge shaped profile. The examiner can find no motivation to combine or modify the references of record without 
Regarding claim 30, Bergman et al. and Jien, do not teach a plurality of radial slots and an orientation control flange.  References made of record, such as (US-20040056488-A1), (WO-2009021284-A1), (US-20110309639-A1), (JP-2016127102-A), (US-2860904-A), (US-9745794-B2), (US-5785362-A), and (US-2310348-A) do not teach a plurality of radial slots and an orientation control flange of claim 30, wherein the door comprises a plurality of radial slots each formed proximate respective door latches, and wherein each cam latch comprises an orientation control flange configured to slide into a respective radial slot of the door when the door latches are moved to the locked position. The examiner can find no motivation to combine or modify the references of record without employing improper hindsight reasoning and without destroying the intended structure and operation of their device.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:

Joseph W. Jackson JR (US-20040056488-A1)
Stuckey David Martin (WO-2009021284-A1)
Dar-Zen Chen et al. (US-20110309639-A1)
Fujito Haruhiko (JP-2016127102-A)
John K Barry (US-2860904-A)
Jeffrey S.Ellingson (US-9745794-B2) 
Rudolph E. Nadherny (US-5785362-A)
John Blears (US-2310348-A)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAL SAIF whose telephone number is (571)272-6504.  The examiner can normally be reached on Monday-Friday 9am-5pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kristina R Fulton can be reached on (571)272-7376.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TAL SAIF/Examiner, Art Unit 3675                                                                                                                                                                                                        

/CHRISTINE M MILLS/Primary Examiner, Art Unit 3675                                                                                                                                                                                                        July 30, 2021